Citation Nr: 1622088	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to July 1967. He died in November 2008. The Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1. A June 2009 rating decision denied service connection for the cause of the Veteran's death on the basis that there was no causal link between the Veteran's service and his cause of death. 

2. The Appellant did not appeal the June 2009 rating decision or submit new and material evidence within the one-year appeal period.

3. Evidence received since the time of the final June 2009 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.

4. The Veteran died in November 2008; the death certificate indicates that the immediate cause of death was cardiorespiratory arrest, cerebrovascular accident and intracranial hemorrhage were antecedent causes of death, and hypertension was an underlying cause of death. 

5. Service connection was not in effect for any disability at the time of the Veteran's death.

6. The Veteran's hypertension is not presumptively related to Agent Orange exposure.

7. There is no other evidence linking the Veteran's hypertension, cardiorespiratory arrest, cerebrovascular accident, or intracranial hemorrhage to his military service. 


CONCLUSIONS OF LAW

1. The June 2009 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Hypertension may not be presumed to have been incurred due to Agent Orange exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). Here, these notice requirements were met by a letter sent to the Appellant in January 2009.

In the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the Court has held that proper Section 5103A(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition, and; (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). Here, the January 2009 letter satisfied these requirements by notifying the Appellant that the Veteran was not service-connected at the time of his death, and of the evidence and information required to substantiate a DIC claim based on a condition that was not service-connected. Accordingly, the duty to notify has been met in this case.
Further, VA has satisfied its duty to assist the Appellant. The claims file includes the Veteran's service records and private treatment records. In December 1997 and October 2002, the Veteran also received VA general medical examinations. The VA examiners' opinions reflect that the physicians reviewed the Veteran's past medical history and provided opinions supported by rationales such that the Board can render an informed determination. The Board thus finds that the opinions are adequate for adjudicating the appeal. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no VA opinion of record regarding the possible relationship between the Veteran's cause of death and his military service. In the context of a claim for cause of death benefits, VA must obtain a medical opinion when such an opinion is necessary to substantiate the claimant's claim. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). VA is not required to obtain such an opinion when no reasonable possibility exists that a medical opinion would aid in substantiating the claim. Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).

After considering the evidence of record, the Board finds that there is no reasonable possibility that the Veteran's death was etiologically related to his military service. Currently, there is no medical evidence of record indicating a link between the Veteran's cause of death and service. Further, there is no evidence of record indicating that the Veteran was exposed to herbicide agents during service, nor are any of the causes of the Veteran's death presumptively linked to herbicide exposure. As such, any requested medical opinion linking the Veteran's cause of death to his military service would be based solely upon an unsubstantiated history provided by the Appellant. Although VA must consider such lay evidence, a conclusory, generalized lay statement that a disability is related to service is insufficient to require a VA examination. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Therefore, the Board finds the evidence insufficient to warrant obtaining an opinion.
Accordingly, the Board finds that VA has satisfied its duties to notify and assist under governing laws and regulations sufficient to review the merits of the Appellant's claim, de novo.

New and Material Evidence

The Appellant seeks to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A (f) (2014). Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2015). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The United States Court of Appeals for the Federal Circuit (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014). Elkins v. West, 12 Vet. App. 209 (1999). Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010). To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record. Id.  

Here, the Appellant filed claim for entitlement to service connection for the cause of the Veteran's death in January 2009. The claim was denied in a June 2009 rating decision upon the RO's determination that there was no causal link between the Veteran's service and his cause of death. This rating decision was not appealed, and the Appellant did not submit documentation constituting new and material evidence within the one-year appeal period. Accordingly, the June 2009 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

As the June 2009 rating decision is the last final disallowance regarding the depression claim, the Board must review all of the evidence submitted since that time to determine whether the Appellant's claim should be reopened and readjudicated on a de novo basis. The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence associated with the claims file since the June 2009 rating decision includes lay statements from the Appellant dated September 2012 and May 2013. These documents qualify as new evidence because they were not of record at the time of the June 2009 rating decision.

The above evidence also qualifies as material. In both lay statements, the Appellant asserted that the Veteran was exposed to Agent Orange during his service in Vietnam, and that this exposure is causally related to the Veteran's subsequent death. This evidence is material because it identifies a new theory of entitlement for the claim. Thus, the collective evidence is material because it relates to unestablished facts necessary to substantiate the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.

Accordingly, the Board finds that new and material evidence has been received since the prior final denial of this claim in June 2009. Shade, 24 Vet. App. at 117. The claim to entitlement to service connection for the cause of the Veteran's death is thus reopened.  

Service Connection

At the outset, it is noted that when the Board reopens a claim that the Agency of Original Jurisdiction (AOJ) did not, the case must be remanded for initial AOJ consideration. Hickson v. Shinseki, 23 Vet. App. 394 (2010). The Board may proceed if it finds that the claimant would not be prejudiced by proceeding to the merits. Id. at 400. Here, the RO declined to reopen the claim in a July 2013 rating decision. However, the RO later reopened the claim and made a determination on the merits in a March 2014 Statement of the Case. Accordingly, the Board finds there is no prejudice to deciding the claim on its merits at this time. 

The Appellant is currently seeking entitlement to service connection for the cause of the Veteran's death.

Legal Criteria

VA death benefits are payable to the surviving spouse if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2015). To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death. 38 C.F.R. § 3.312 (2015).

To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death. 

To constitute a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death. 38 C.F.R. § 3.312(b), (c); see Lathan v. Brown, 7 Vet. App. 359 (1995

Analysis

Here, the Veteran died in November 2008. His death certificate lists cardiorespiratory arrest as the immediate cause of death, cerebrovascular accident and intracranial hemorrhage as antecedent causes of death, and hypertension as the underlying cause of death. The Veteran was not service-connected for any disability at the time of his death. 
June 2009 and July 2013 rating decisions denied the Appellant's claims for service connection for the cause of the Veteran's death upon the RO's determinations that there was no nexus between the Veteran's death and his military service. For the reasons set forth above, the claim has now been reopened upon the Appellant's assertion of a new theory of entitlement for the claim. Specifically, the Appellant asserts that the Veteran served aboard the USS Ajax from March 9, 1967 to May 4, 1967, and that during this time, the Veteran was exposed to Agent Orange due to shore activity in Vietnam. Moreover, the Appellant contends that hypertension is a condition presumptively linked to Agent Orange exposure, and that she is thus entitled to service connection for the cause of the Veteran's death.

Accordingly, the Appellant has requested access to the USS Ajax's ship deck logs to serve as evidence that the Veteran's hypertension is presumptively linked to his death. The claims file does not indicate that the Appellant was provided with a copy of the ship deck logs or that any request for such records has been made. VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). However, the Board finds that this deficiency constitutes a harmless error, as the claims file contains service personnel records that properly log the Veteran's duty assignments during service.   

Turning to the Appellant's theory of entitlement, the Board notes that the USS Ajax is currently on the list of recognized ships and vessels that have been exposed to herbicides. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated November 2015). Specifically, the USS Ajax anchored in the Vung Tau area for repair duties, with evidence of shore-based repairs, during June 1968, September to October 1969, April to May 1970, and August to November 1971. However, the Veteran's Enlisted Performance Record indicates that his service aboard the USS Ajax dated May 11, 1967 to July 13, 1967. As such, the claims file does not reflect that the Veteran was aboard the USS Ajax during any recognized period of herbicide exposure, and thus exposure cannot be presumed in this case. Further, the claims file contains no evidence of actual exposure to Agent Orange. 

Even if the record clearly demonstrated that the Veteran was exposed to herbicides during service, hypertension is not a condition presumptively linked to Agent Orange exposure. 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015). As such, the Appellant is asserting a theory for service connection that does not apply to the facts of the case.

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). However, direct service connection for the cause of the Veteran's death is not warranted here, as there is no indication of a link between the Veteran's death and his military service other than the Appellant's statements. Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1)  (2015). There is no evidence in the record to suggest that the Appellant has the specialized skill, knowledge, or medical training sufficient to qualify her statements as competent evidence sufficient to grant entitlement to service connection. Further, none of the other medical evidence of record asserts any link between the Veteran's death and his active duty. 

As such, entitlement to service connection for the cause of the Veteran's death is denied.
 



ORDER

New and material evidence having been submitted, the Appellant's claim for entitlement to service connection for the cause of the Veteran's death is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


